Title: From Alexander Hamilton to Jonathan Dayton, 18 March 1799
From: Hamilton, Alexander
To: Dayton, Jonathan



Private
New York March 18th. 1799
Dr Sir

The enclosed letter to Major Ford directs him to take the command of some detachments of Artillerists which have been ordered to march as auxiliaries to the Volunteers under Mc:Pherson destined against the Northampton Insurgents.
Be so good as to have it forwarded by an expeditious and certain conveyance by express if none other equally prompt and certain offers.
Do me the favor also to inform me confidentially what is Ford’s character as an Officer and as to political principle.
Yrs truly

A Hamilton

